             Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                    Reorganized Debtors.                        )
                                                                ) (Jointly Administered)
                                                                )

                  LIQUIDATING TRUSTEE’S SEVENTEENTH
     OMNIBUS OBJECTION TO CLAIMS (NO SUPPORTING DOCUMENTS CLAIMS)

    THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
    THE COURT TO DISALLOW A CLAIM THAT YOU FILED IN THESE
    BANKRUPTCY CASES. YOU SHOULD IMMEDIATELY CONTACT THE
    OBJECTING PARTY TO RESOLVE THE DISPUTE. IF YOU DO NOT REACH AN
    AGREEMENT, YOU MUST FILE A RESPONSE TO THIS OBJECTION AND SEND A
    COPY OF YOUR RESPONSE TO THE OBJECTING PARTY WITHIN 30 DAYS
    AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
    WHY THE OBJECTION IS NOT VALID. IF YOU DO NOT FILE A RESPONSE
    WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU, YOUR CLAIM
    MAY BE DISALLOWED WITHOUT A HEARING.

    THIS OBJECTION SEEKS TO DISALLOW CERTAIN CLAIMS. CLAIMANTS
    RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS
    ON SCHEDULE 1 TO EXHIBIT B ATTACHED TO THIS OBJECTION.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.

                                                         -1-
        Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 2 of 9




        The trustee (the “Liquidating Trustee”) for the Liquidating GUC Trust2 in the chapter 11

cases of the above-captioned reorganized debtors (collectively, the “Reorganized Debtors,” and

prior to the Effective Date, the “Debtors”) respectfully states as follows in support of this omnibus

claims objection (this “Objection”), and submits the Declaration of William B. Murphy in Support

of the Liquidating Trustee’s Seventeenth Omnibus Objection to Claims (No Supporting Documents

Claims), attached hereto as Exhibit A (the “Murphy Declaration”).

                                          Jurisdiction and Venue

        1.       This Court has jurisdiction over this case and this matter pursuant to

28 U.S.C. § 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

        2.       The predicates for the relief requested herein are section 502(b) of title 11 of the

United States Code (“Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                               Relief Requested

        3.       The Liquidating Trustee seeks entry of an order (the “Order”) disallowing and

expunging each proof of claim identified on Schedule 1 to the Order (each a

“No Supporting Documents Claim,” and collectively, the “No Supporting Documents Claims”)

because such proofs of claim do not include any supporting documentation.

                                            General Background

        4.       On May 7, 2020 (the “Petition Date”), each of the Debtors filed a voluntary petition

with this Court under chapter 11 of the Bankruptcy Code.




2
    Capitalized terms but not otherwise defined herein shall have the meanings given to such terms in Debtors’ Third
    Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”)
    [Docket No. 1793].

                                                        -2-
       Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 3 of 9




       5.      On September 4, 2020, the Court confirmed the Plan by entering the Order

Confirming the Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of

the Bankruptcy Code [Docket No. 1795] (the “Confirmation Order”).

       6.      On September 25, 2020, the effective date of the Plan occurred (the

“Effective Date”) and the Liquidating GUC Trust was established pursuant to the Plan, the

Confirmation Order, and the Liquidating Trust Agreement. See Liquidating Tr. Agmt. § 2.1.1;

Confirmation Order ¶ 81; Plan art. IV, § D.6. The Plan authorizes the Liquidating Trustee to,

among other things, file objections to general unsecured claims. See Plan art. IV, § D.6.

                              The Claims Reconciliation Process

       7.      On June 19, 2020, the Debtors filed their schedules of assets and liabilities and

statements of financial affairs [Docket Nos. 905-952]. Debtor Neiman Marcus Group LTD LLC

subsequently filed certain amended schedules of assets and liabilities [Docket Nos. 1848, 1889].

       8.      On June 25, 2020, the Court entered its Order (I) Setting Bar Dates for Filing

Proofs of Claim, Including Requests for Payment Under Section 503(b)(9), (II) Establishing

Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the Form of and

Matter for Filing Proofs of Claim, Including Section 503(b)(9) Requests, (IV) Approving Notice of

Bar Date, and (V) Granting Related Relief [Docket No. 1014].

       9.      On June 26, 2020, the Debtors served their Notice of Deadlines for Filing Proofs

of Claim, Including Requests for Payment Pursuant to Section 503(b)(9) of the Bankruptcy Code

[Docket No. 1091], which provided notice that the deadline for all entities, other than

Governmental Units, to file proofs of claim was July 20, 2020. The deadline for Governmental

Units to file proofs of claims was 180 days after the Petition Date, or November 3, 2020.

       10.     On September 4, 2020, the Court entered the Order (A) Approving Omnibus Claims

Objection Procedures and Filing of Substantive Omnibus Claims Objections, (B) Waiving the

                                                -3-
       Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 4 of 9




Requirement of Bankruptcy Rule 3007(e)(6), and (C) Granting Related Relief [Docket No. 1790]

(the “Omnibus Claims Objection Procedures Order”). The Omnibus Claims Objection Procedures

Order authorizes the Liquidating GUC Trust to file and prosecute omnibus claims objections. See

Omnibus Claims Objection Procedures Order ¶ 2.

       11.     On March 23, 2021, the Court entered the Order Granting Motion of Liquidating

Trustee and Reorganized Debtors for Entry of an Order Extending the Deadline to Object to

Claims to September 20, 2021 [Docket No. 2352].

       12.     To date, over 3,300 claims have been filed against the Debtors. The Liquidating

Trustee and its advisors, in coordination with the Reorganized Debtors and their advisors, have

been working diligently to analyze these claims, including any supporting documentation filed

with any proof of claim. For the reasons set forth below and in the Murphy Declaration, the

Liquidating Trustee has determined that the No Supporting Documents Claims should be

disallowed in their entirety.

                                          Basis for Relief

       13.     A proof of claim must “set forth the facts necessary to support the claim.” In re

Chain, 255 B.R. 278, 280 (Bankr. D. Conn. 2000) (internal quotation marks omitted). If the proof

of claim fails to set forth the necessary supporting facts, it is “not entitled to the presumption of

prima facie validity, and the burdens of going forward and of proving its claims by a preponderance

of the evidence are on [the claimant].” In re Marino, 90 B.R. 25, 28 (Bankr. D. Conn. 1988); see

also In re O’Connor, 153 F.3d 258, 260 (5th Cir. 1998) (stating that “the creditor must prove the

validity of the claim” following a proper objection to a proof of claim); In re Svendsen, 34 B.R.

341, 342 (Bankr. D.R.I. 1983) (stating proofs of claim failed to “set forth all the necessary facts to

establish the claim[s]” (internal quotation marks omitted) (alteration in original)). Where a proof

of claim is based on a writing, a claimant must attach all necessary supporting documents in order

                                                 -4-
       Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 5 of 9




to comply with rule 3001(c) of the Bankruptcy Code. In re All-Am. Auxiliary Ass’n, 95 B.R. 540,

545 (Bankr. S.D. Ohio 1989). In other words, without providing sufficient information or

documentation to allow a debtor to reconcile a proof of claim with the debtor’s books and records,

the claim cannot satisfy the requirements for a proof of claim. See id.; see also Chain, 255 B.R. at

280.

       14.     An objection to a proof of claim must be made in writing, and the claimant must be

provided with not less than thirty days’ notice of the hearing to be held in respect of such objection.

See FED. R. BANKR. P. 3007(a). Objections may be joined in an omnibus objection if such

objections are based on the grounds that the claims should be disallowed, in whole or in part, for

any of eight enumerated reasons. See FED. R. BANKR. P. 3007(d). In addition, the Omnibus Claims

Objection Procedures Order provides that claims may be included in an omnibus objection for

“Additional Grounds,” which, as specified in the underlying motion, includes claims that fail to

provide sufficient supporting documentation therefor. See Omnibus Claims Objection Procedures

Order ¶ 2.

                             The No Supporting Documents Claims

       15.     As set forth in the Murphy Declaration, the Liquidating Trustee and its advisors, in

coordination with the Reorganized Debtors and their advisors, have thoroughly reviewed the

Reorganized Debtors’ books and records, the claims register, and any supporting documentation

submitted with each filed proof of claim and have determined that they cannot reconcile the No

Supporting Documents Claims with the Debtors’ books and records because the No Supporting

Documents Claims do not include any supporting documentation to support a claim against the

Debtors. See Murphy Decl. ¶ 3. Without providing such information or documentation to allow

the Debtors to ascertain the validity of the claim, each No Supporting Documents Claim fails to



                                                  -5-
       Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 6 of 9




satisfy the requirements for a valid proof of claim. Accordingly, failure to disallow and expunge

the No Supporting Documents Claims could result in the applicable claimant receiving an

unwarranted recovery against the Liquidating GUC Trust to the detriment of similarly situated

creditors. Id. The relief requested herein is necessary to prevent any inappropriate distribution of

estate funds and to facilitate the administration of the claims allowance process. Accordingly, the

Liquidating Trustee respectfully requests that the Court enter the Order disallowing and expunging

the No Supporting Documents Claims identified on Schedule 1 to the Order.

                                      Reservation of Rights

       16.     In the event that any of the No Supporting Documents Claims are not disallowed

on the grounds asserted herein, the Liquidating Trustee hereby reserves its rights to object to such

claims on any other grounds. Additionally, the Liquidating Trustee expressly reserves the right to

amend, modify, or supplement the objections asserted herein, and to file additional objections to

the No Supporting Documents Claims or any other claims that may be asserted against the Debtors

or from which a recovery is otherwise sought from the Liquidating GUC Trust.

       17.     Nothing contained herein or any actions taken pursuant to such relief is intended or

should be construed as: (a) an admission as to the validity of any prepetition claim against a Debtor

entity or such Debtor entity’s estate; (b) a waiver of any party’s right to dispute any prepetition

claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication

or admission that any particular claim is of a type specified or defined in this Objection or any

order granting the relief requested by this Objection; (e) a request or authorization to assume any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a

waiver of the Liquidating Trustee’s rights under the Bankruptcy Code or any other applicable law.




                                                 -6-
       Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 7 of 9




                                       Separate Contested Matter

       18.     To the extent that a response is filed regarding any No Supporting Documents

Claim and the Liquidating Trustee is unable to resolve any such response, each such No Supporting

Documents Claim, and the Objection as it pertains to such No Supporting Documents Claim, will

constitute a separate contested matter as contemplated by Bankruptcy Rule 9014. Further, the

Liquidating Trustee requests that any order entered by the Court regarding an objection or other

reply asserted in response to this Objection be deemed a separate order with respect to each proof

of claim.

                                                Notice

       19.     Notice of this Objection has been given to: (a) all parties on the Master Service

List; and (b) holders of the No Supporting Documents Claims. The Liquidating Trustee

respectfully submits that such notice is sufficient and proper under the circumstances and that no

other or further notice is required.



                           [Remainder of Page Intentionally Left Blank]




                                                  -7-
       Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 8 of 9




       WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter the Order

granting the relief requested herein, and such other relief as the Court deems appropriate under the

circumstances.

 Dated: May 21, 2021                       /s/ Michael D. Warner
                                           Michael D. Warner (TX Bar No. 00792304)
                                           Benjamin L. Wallen (TX Bar No. 24102623)
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           440 Louisiana Street, Suite 900
                                           Houston, TX 77002
                                           Telephone:       (713) 691-9385
                                           Facsimile:      (713) 691-9407
                                           Email: mwarner@pszjlaw.com
                                                   bwallen@pszjlaw.com-and-

                                           -and-

                                           Justin Bernbrock (admitted pro hac vice)
                                           Bryan Uelk (admitted pro hac vice)
                                           Robert B. McLellarn (admitted pro hac vice)
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                           70 West Madison Street, 48th Floor
                                           Chicago, Illinois 60602
                                           Telephone:       (312) 499-6300
                                           Facsimile:       (312) 499-6301
                                           Email: buelk@sheppardmullin.com
                                                   rmclellarn@sheppardmullin.com

                                           -and-

                                           Jennifer Nassiri (admitted pro hac vice)
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                           333 South Hope Street, 43rd Floor
                                           Los Angeles, CA 90071
                                           Telephone:       (213) 617-4106
                                           Facsimile:       (213) 443-2739

                                           -and-




                                                   -8-
Case 20-32519 Document 2490 Filed in TXSB on 05/21/21 Page 9 of 9



                           Amanda Cottrell, Esq. (TX Bar No. 24064972)
                           Steven Gersten, Esq. (TX Bar No. 24087579)
                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                           2200 Ross Avenue, 24th Floor
                           Dallas, TX 75201
                           Telephone: (469) 391-7400
                           Facsimile: (469) 391-7577
                           Email: sgersten@sheppardmullin.com

                           Counsel for the Liquidating GUC Trust and Mohsin Meghji,
                           in his capacity as trustee of the Liquidating GUC Trust




                                -9-
